Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022, that includes a response to the Final Office Action mailed June 30, 2022, has been entered. Claims 1 and 9 have been amended; claims 6, 8, 47, and 48 have been canceled; and no claims have been newly added. Claims 10, 11, 13-20, 22-45, and 53-59 have been withdrawn. Claims 1-5, 7, 9, 12, 21, 46, and 49-52 are under examination in the application.
Withdrawal of Prior Objection - Abstract
The abstract has been satisfactorily amended. Therefore, the objection to the abstract presented in the Final Office Action mailed June 30, 2022 is hereby withdrawn. 
Withdrawal of Prior Objection - Specification
The “Cross-Reference to Related Applications” section of the specification has been satisfactorily amended to remove the references to foreign patent documents. Therefore, the objection to the specification presented in the Final Office Action mailed June 30, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Objections
Claim 1 has been satisfactorily amended. Therefore, the objection to claim 1 presented in the Final Office Action mailed June 30, 2022 is hereby withdrawn.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12, each of which depends from claim 1, specify an amount of “copanlisib”. Claim 1, however, as now amended, expressly requires “copanlisib dihydrochloride”. One of ordinary skill in the art thus cannot definitively ascertain whether the copanlisib amounts specified in claims 2 and 12 are for copanlisib dihydrochloride only, for the copanlisib free base, or for any and all forms of copanlisib. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 12, 21, 46, and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent Application Pub. No. 2014/0072529), in view of Reif et al. (Clin Pharm & Therapeutics. 2016; 99: S55, Abstract PI-093) and Challener (BioPharm International. 2017; 30(1): 32-35).
Applicant Claims
Applicant’s elected subject matter is directed to a lyophilized powder comprising 60 mg copanlisib dihydrochloride, 5.8 mg citric acid, 6.3 mg sodium hydroxide, and 120 mg mannitol; wherein the powder can be reconstituted with a suitable diluent (e.g. 0.9% sodium chloride solution).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Peters et al. disclose a pharmaceutical composition for the treatment of cancer comprising 0.5-1,500 mg 2-amino-N-[7-methoxy-8-(3-morpholin-4-ylpropoxy)-2,3-dihydroimidazo-[1,2- c] quinazolin-5-yl]pyrimidine-5-carboxamide dihydrochloride (i.e. copanlisib dihydrochloride) and excipients; wherein the composition can be in the form of e.g. a lyophilized powder, and wherein the excipients can include citric acid, sodium hydroxide, and mannitol (abstract; paragraphs 0174, 0175, 0177, 0193, 0194, 0220, 0223, 0237, 0267).
Reif et al. disclose that a flat dose of 60 mg copanlisib is associated with a similar safety and efficacy for the treatment of cancer in patients in need thereof as observed with body-weight based dosing. 
Challener discloses that the selection of excipients is a critical element that affects the stability, appearance, and performance properties of solid, lyophilized products, that stabilizers include both mannitol and dextrose, and further that mannitol also functions as a good bulking agent that provides a desirable structure and an elegant appearance to the lyophilized product, but that the presence of salts can prevent or delay the desired crystallization of mannitol and cause release of moisture into the micro-environment of the dried solid. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Peters et al. do not explicitly disclose that a suitable unit dose of copanlisib hydrochloride is specifically 60 mg, and that the lyophilized powder advantageously contains mannitol. These deficiencies are cured by the teachings of Reif et al. and Challener. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Peters et al., Reif et al. and Challener, outlined supra, to devise Applicant’s presently claimed lyophilized composition. 
Peters et al. disclose a pharmaceutical composition, e.g. a lyophilized powder, for the treatment of cancer comprising 0.5-1,500 mg copanlisib dihydrochloride and excipients; wherein the excipients can include citric acid, sodium hydroxide, and mannitol. Peters et al. exemplify a lyophilized powder containing 100-1000 mg copanlisib dihydrochloride, 32-327 mg sodium citrate, and 300-3000 mg Dextran 40 (i.e. dextrose). Since Reif et al. disclose that a flat dose of 60 mg copanlisib is associated with a similar safety and efficacy as observed with body-weight based dosing for the treatment of cancer patients; and since Challener discloses that the selection of excipients is a critical element that affects the stability, appearance, and performance properties of solid, lyophilized products, that stabilizers include polysaccharides such as e.g. mannitol and dextrose, and further that mannitol also functions as a good bulking agent that provides a desirable structure and an elegant appearance to the lyophilized product, but that the presence of salts can prevent or delay the desired crystallization of mannitol and cause release of moisture into the micro-environment of the dried solid; one of ordinary skill in the art would thus be motivated to employ 60 mg copanlisib in a lyophilized powder unit dose for treatment of cancer patients, to employ mannitol in lieu of dextran/dextrose, and to employ the equivalent combination of citric acid and sodium hydroxide rather than the salt sodium citrate, with the reasonable expectation that the resulting lyophilized product will be a safe and effective flat unit dose for treatment of cancer patients, and that the lyophilized product will be stable, and will exhibit a desirable structure and an elegant appearance, and the reduced amount of salt (i.e. employing citric acid and sodium hydroxide rather than sodium citrate) will prevent or minimize unwanted disruptions in the crystallization of mannitol which could cause release of moisture into the micro-environment of the dried solid.
Using Peters et al.’s exemplified lyophilized powder as a starting point and guide, which contains 100-1000 mg copanlisib dihydrochloride, 32-327 mg sodium citrate, and 300-3000 mg Dextran 40 (i.e. dextrose), and in view of the cited secondary references, one of ordinary skill in the art would thus employ 60 mg copanlisib dihydrochloride, would employ the combination of citric acid and sodium hydroxide in lieu of the salt sodium citrate (i.e. anyone of ordinary skill in the art would know that upon reconstitution in aqueous medium, citric acid and sodium hydroxide would form sodium citrate and water), and would employ mannitol in lieu of Dextran 40. Adjusting all amounts proportionately based on the 60 mg copanlisib, i.e. 60% of the value of the lowest value in the exemplified range, one ends up with 60 mg copanlisib dihydrochloride, 19 mg of the combination of citric acid and sodium hydroxide, and 180 mg of mannitol, wherein sodium citrate would be arrived at with one part citric acid (MW 192 g/mol) and 3 parts sodium hydroxide (MW 117 g/mol) (i.e. in which sodium citrate represents roughly about 60% citric acid and 40% sodium hydroxide by weight). In other words, one of ordinary skill in the art arrives at a modified exemplified composition comprising 60 mg copanlisib dihydrochloride, about 12 mg citric acid, about 7 mg sodium hydroxide, and 160 mg mannitol as a starting point in which to optimize the amounts of the citric acid, sodium hydroxide, and mannitol to achieve the stability, structure and appearance, and which will achieve the desired amount of sodium cirtrate as well as the desired pH upon reconstitution. This optimization, resulting in a lyophilized powder comprising e.g. 60 mg copanlisib dihydrochloride, 5.8 mg citric acid, 6.3 mg sodium hydroxide, and 120 mg mannitol, is well within the skill of the ordinary mechanic in the art in view of the cited prior art. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Peters…discloses a lyophilized powder compising copanlisib dihydrochloride, sodium citrate, and dextran 40”, but “Peters does not teach a lyophilized, copanlisib-containing solid comprising mannitol”; that “Challener is silent with respect to lyophilization of…copanlisib” but merely “discloses mannitol…may be included in solutions of proteins intended for lyophilization because of the ability to prevent unfolding of the proteins”, that “Challener acknowledges challenges associated with continued crystallization of mannitol”, specifically that “the presence of salts can cause release of moisture”, that “there have been reports of adverse effects of mannitol on stability of drugs as lyophilized solids”; whereas “Applicants unexpectedly found that mannitol is a good bulking agent for the copanlisib dihydrochloride salt” and “copanlisib dihydrochloride and mannitol used together for formulating a lyophilized product increase stability and solubility for the reconstituted copanlisib dihydrochloride”. 
The Examiner, however, would like to point out the following:
1. Peters exemplifies a lyophilized powder compising copanlisib dihydrochloride, sodium citrate, and dextran 40 (i.e. dextrose). Peters does not exemplify a lyophilized, copanlisib-containing solid comprising mannitol. However, Peters has not been cited for anticipating the presently claimed subject matter. Peters is not limited to the specific examples or even the preferred embodiments, and these do not constitute a teaching away from the broader disclosure and even non-preferred embodiments. Broadly, Peters discloses lyophilized, copanlisib-containing powders comprising suitable excipients, and further discloses that mannitol is a suitable excipient. In other words, Peters, the cited primary reference, discloses mannitol. Challener is merely cited for disclosing that dextrose and mannitol are both generally suitable stabilizers that afford lyophilized products with the desired appearance and performance properties. At the very least, from Challener, one of ordinary skill in the art would understand that dextrose and mannitol are at least equivalent in this respect. However, Challener discloses further benefits of mannitol in particular, i.e. as a bulking agent that provides an elegant lyophilized cake structure. Challener further teaches that the bulking agents in the amorphous state are particularly important for successful lyophilization of drug substances that are subject to hydrolysis. 
2. The Challener paper is entitled “For Lyophilization, Excipients Really Do Matter” and broadly teaches that excipients not only “affect the stability” of a lyophilized product, but also “afford solidified products with the desired appearance and performance properties”. Challener diecloses that common stabilizers include dextrose and mannitol. Hence, in contrast to Applicant’s assertion, Challener is not simply concerned with preventing the unfolding of proteins. Rather, Challener, as already noted supra, expressly teaches that bulking agents are particularly important for successful lyophilization of drug substances that are subject to hydrolysis. 
3. Because Peters exemplifies a lyophilized powder compising copanlisib dihydrochloride, sodium citrate, and dextran 40 (i.e. dextrose), because Peters discloses that mannitol is an excipient that is suitable to employ in their lyophilized powder, since Challener discloses that mannitol, like dextrose, is a commonly employed stabilizer for lyophilized drug products, since Challener discloses that the bulking agents are particularly important for successful lyophilization of drug substances that are subject to hydrolysis, and since one of ordinary skill in the art would know, as Applicant points out, that copanlisib dihydrochloride is a drug substance that is subject to hydrolysis, one of ordinary skill in the art would thus be motivated to employ mannitol with or in lieu of dextrose in the Peters lyophilized powder comprising copanlisib dihydrochloride. 
4. Applicant’s finding that mannitol functions as a good bulking agent is not unexpected at all, but rather is obvious from Challener. Applicant’s finding that employing mannitol for formulating a lyophilized product increases stability is also not unexpected at all. Challener expressly discloses that mannitol, like dextrose, is a common stabilizer for forming lyophilized drug products. Peters discloses that a lyophilized powder comprising copanlisib dihydrochloride, sodium citrate, and dextran 40 (i.e. dextrose) is stable, and there is no reason why one of ordinary skill in the art would not expect a lyophilized powder comprising copanlisib dihydrochloride, sodium citrate (i.e. as citric acid and sodium hydroxide) and mannitol would not be just as stable, if not more so, in view of Challener.
5. If the copanlisib dihydrochloride is working to prevent crystallization of some fraction of the mannitol, this is probably a desirable outcome, in contrast to Applicant’s assertion. From Challener, one of ordinary skill in the art would understand that the fraction of mannitol that crystallizes will provide a substantial bulking effect and thus provide an elegant lyophilized cake structure. The fraction of mannitol that remains in the amorphous state will function to absorb residual moisture to thus enhance stability of the active, i.e. copanlisib, that is subject to hydrolysis. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617